DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,7,13,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (US Pub.2018/0367263).
In claims 1,7,13,19 Ying et al. discloses a wireless communication method, comprising: receiving, by a wireless communication device from a wireless communication node, a control signal indicating one of a plurality of physical downlink shared channel (PDSCH) scheduling delays and one of a plurality of hybrid automatic repeat request-acknowledgement (HARQ-ACK) delays (see fig.13; step 1320;par[0055,0056,0057,0058] UE 1302 receives PDCCH DL grant from Base station 1360. The DL grant includes DCI that indicates a first delay K0 between the DL grant PDCCH and the DL transmission PDSCH (PDSCH scheduling delay) and a second delay K1 between the DL transmission PDSCH and HARQ-ACK for the DL PDSCH( HARQ-ACK delay)); receiving, by the wireless communication device from the wireless communication node, based on the PDSCH scheduling delay, a PDSCH (see fig.13; step 1322; par[0059] the UE 1302 receives DL data on PDSCH in the DL resource indicated by the DL grant after the delay K0 ); and transmitting, by the wireless communication device to the wireless communication node, based on the HARQ-ACK delay, a HARQ-ACK that corresponds to the received PDSCH (see fig.13; step 1328; par[0065] the UE 1302 transmits HARQ-ACK message to the base station 1360 after the delay K1 between the DL transmission PDSCH and the HARQ-ACK message).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,5,6,8,9,11,12,14,15,17,18,20  are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US Pub.2018/0367263) in view of Khoshnevisan et al. (US Pat.11,456,825).
In claims 2,8,14,20 Ying et al. does not disclose wherein the control signal includes a first field and a second field configured to collectively indicate a combination of the PDSCH scheduling delay and the HARQ-ACK delay, the first field having 1 bit, the second field having 3 bits. Khoshnevisan et al. discloses in fig.7; col.12; lines 41- PDSCH-to-HARQ feedback timing indicator K1 is provided as a field in DCI. The K1 timing indicator field may have 3 bits with values of {1,2,3…8} (a combination of the PDSCH scheduling delay and the HARQ-ACK delay, the first field having 1 bit, the second field having 3 bits). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Khoshnevisan et al. with that of Ying et al. to use the 3-bit timing indicator PDSCH-HARQ in the DCI.    
In claims 6,12,18 Ying et al. does not disclose the wireless communication device includes a half-duplex user equipment. Khoshnevisan et al. discloses in fig.1; col.7; lines 3-65; the UE 120 operates in half-duplex (the wireless communication device includes a half-duplex user equipment). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Khoshnevisan et al. with that of Ying et al. to schedule the half-duplex UE to feedback  HARQ based on the PDSCH-HARQ timing indicator. 
In claims 5,11,17 Ying et al. does not disclose wherein the combination is selected from at least one of: {2, 4}, {2, 5}, (2, 6}, {2, 7}, {2, 8}, {2, 9}, {2, 10}, {2, 11}, {2, 13}, {2, 15}, {2,17}, {7, 12}, or {7, 13}.
Khoshnevisan et al. discloses in fig.7; col.13; lines 4-12 the K1 value for PDSCH A to HARQ  scheduled by DCI A has  value of {2,5} ( combination is selected from {2,5}). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Khoshnevisan et al. with that of Ying et al. to use any combination of PDSCH-to-HARQ timing indicator to schedule a HARQ.
In claims 3,9,15, Ying et al. does not disclose wherein the combination is selected from at least one of: {2, 4}, {2, 5}, (2, 6}, {2, 7}, {2, 8}, {2, 9}, {2, 10}, {2, 11}, {2, 13}, {2, 15}, {2,17}, {7, 12}, or {7, 13}.
Khoshnevisan et al. discloses in fig.7; col.13; lines 4-12 the K1 value for PDSCH A to HARQ  scheduled by DCI A has  value of {2,5} ( combination is selected from {2,5}). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Khoshnevisan et al. with that of Ying et al. to use any combination of PDSCH-to-HARQ timing indicator to schedule a HARQ. 

Claims 4,10,16, are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US Pub.2018/0367263) in view of Yang et al. (US Pub.2019/0313385).
In claims 4,10,16 Ying et al. does not disclose wherein the control signal includes a field
configured to indicate a combination of the PDSCH scheduling delay and the HARQ-ACK delay, the field having 4 bits.
Yang et al. does not disclose wherein the control signal includes a field configured to indicate a combination of the PDSCH scheduling delay and the HARQ-ACK delay, the field having 4 bits. Yang et al. discloses in fig.3, par[0070]; a DCI message comprises PDSCH-to-HARQ  feedback timing indicator  having bits 0,1,2,3 ( a combination of the PDSCH scheduling delay and the HARQ-ACK delay, the field having 4 bits). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Yang et al. with that of Ying et al. to use a 4 bit in the PDSCH-to-HARQ feedback timing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. ( US Pub.2021/0345388; Feedback for Multiple Downlink Transmissions);
Yang et al. (US Pat.11,296,827 Feedback Mode Indication For Cordinated Transmission).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413